Citation Nr: 0305941	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-51 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a compensable disability evaluation for 
the veteran's frontal sinusitis prior to March 29, 2000.  

2.  Entitlement to an increased disability evaluation of the 
veteran's frontal sinusitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to April 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
an increased disability evaluation for the veteran's 
service-connected frontal sinusitis.  In May 1998, the Board 
remanded the veteran's appeal to the RO for additional 
action.  

In November 2000, the RO increased the evaluation for the 
veteran's frontal sinusitis from noncompensable to 10 percent 
and effectuated the award as of March 29, 2000.  In December 
2000, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In April 
2001, the Board remanded the veteran's appeal to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his frontal sinusitis to the 
Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The version of 38 C.F.R. § 4.97, Diagnostic Code 6512 in 
effect prior to October 7, 1996 is more favorable to the 
veteran's claim than the amended version of the regulation.  

2.  Prior to March 29, 2000, the veteran's frontal sinusitis 
was shown to be productive of no more than moderate sinusitis 
manifested by sinus discharge, post-nasal drip, and 
headaches.  

3.  On and after March 29, 2000, the veteran's frontal 
sinusitis has been shown to be manifested by no more than 
moderate sinusitis manifested by sinus discharge, post-nasal 
drip, and headaches.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
the veteran's frontal 


sinusitis for the period prior to March 29, 2000 were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6512 (1996).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's frontal sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6512 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the evaluations of the veteran's 
frontal sinusitis, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  In 
July 2001, the veteran was informed in writing of the 
evidence needed to support his appeal; what he needed to do; 
and how and what the VA would do to assist him in furthering 
his appeal.  The Board twice remanded the veteran's claims to 
the RO for addition development.  Additionally, the Board 
attempted to conduct further development of the record 
including obtaining additional private clinical 
documentation.  Unfortunately, the veteran apparently failed 
to execute the appropriate release.  The Court has held that 
the VA's duty to assist the veteran in the proper development 
of his case is "not always a one-way street" and the veteran 
must be prepared to cooperate with the VA's efforts to obtain 
all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Therefore, the Board finds that any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



I.  Historical Review

The veteran's service medical records indicate that he 
underwent a left frontal sinusostomy in February 1952.  In 
July 1954, the VA established service connection for 
ethmoidectomy, sphenoidectomy, and frontal sinusostomy scar 
residuals and assigned a noncompensable evaluation for that 
disability.  

An August 1958 VA hospital summary reflects that the veteran 
was diagnosed with acute frontal sinusitis.  In October 1958, 
the VA recharacterized the veteran's sinus disorder as acute 
frontal sinusitis evaluated as noncompensable.  

Clinical documentation from Allan M. Weldon, M.D., dated in 
March and April 2000 reflects that the veteran was being 
treated for recurrent sinusitis.  In November 2000, the RO 
increased the evaluation for the veteran's frontal sinusitis 
from noncompensable to 10 percent and effectuated the award 
as of March 29, 2000.  


II.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  On and before October 
6, 1996, the rating schedule directed that a noncompensable 
disability evaluation was warranted for chronic frontal 
sinusitis manifested only by radiological manifestations and 
mild or occasional symptoms.  A 10 percent evaluation 
required moderate chronic frontal sinusitis manifested by a 
discharge, crusting, or scabbing and infrequent headaches.  A 
30 percent evaluation required frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).  

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to respiratory system disabilities including chronic 
maxillary sinusitis.  Under the amended rating schedule, a 
noncompensable disability evaluation is warranted for chronic 
frontal sinusitis detected only by X-ray study.  A 10 percent 
evaluation requires either one or two incapacitating episodes 
of sinusitis per year necessitating prolonged (lasting four 
to six weeks) antibiotic treatment or three to six 
non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes of sinusitis per year necessitating prolonged 
(lasting four to six weeks) antibiotic treatment or more than 
six non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2002).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board finds that the pre-October 7, 1996 version of 38 
C.F.R. § 4.97, Diagnostic Code 6513 is more favorable to the 
veteran as it requires a possibly lower frequency of 
sinusitis episodes whereas the amended version calls for a 
specific number of sinusitis attacks.  Therefore, the Board 
will review the veteran's entitlement to an increased 
evaluation under the prior version of Diagnostic Code 6513.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

A.  Evaluation Prior to March 29, 2000

An August 1995 VA treatment record states that the veteran 
complained of sinus drainage and post-nasal drip.  The 
veteran's history of prior left-sided sinus surgery was 
noted.  Treating VA medical personnel observed a 
post-operative scar and non-tender sinuses.  An assessment of 
mild sinusitis with mild bronchitis was advanced.  

A December 1995 VA treatment record states that the veteran 
complained of sinus congestion, post-nasal drip, and frontal 
headaches of ten days' duration.  He reported that he had 
difficulty breathing while lying down.  Treating VA medical 
personnel noted that the veteran exhibited slight mucoid 
rhinorrhea.  An impression of sinus congestion was advanced.  

A July 1996 VA treatment record reflects that the veteran 
reported experiencing sinus drainage when he reclined.  On 
examination, the veteran exhibited non-tender sinuses.  An 
August 1996 VA treatment record states that the veteran 
complained of sinus congestion.  The veteran was diagnosed 
with chronic sinusitis..  

In his August 1996 claim, the veteran advanced that he 
experienced multiple severe headaches with bouts of 
sinusitis.  In his October 1996 Appeal to the Board (VA Form 
9), the veteran stated that he had experienced constant 
sinusitis and severe headaches since his inservice surgery.   

At a September 1999 VA examination for compensation purposes, 
the veteran complained of post-nasal discharge which was 
exacerbated by reclining.  On examination, the veteran 
exhibited "completely clear sinuses without change."  A 
contemporaneous computerized tomography study revealed left 
ethmoid area surgical changes with some mucosal thickening in 
the residual ethmoid cells and no evidence of acute infection 
or other evidence of sinus disease.  Impressions of 
subjective post-nasal drainage and headaches felt to be 
migraine were advanced.  The examiner identified no evidence 
of acute or chronic nasal or sinus disease.  

During the period prior to March 29, 2000, the veteran's 
frontal sinusitis was objectively shown to be manifested by 
recurrent sinus congestion and drainage, post-nasal drip, and 
frontal headaches.  Treating and examining physicians did not 
report the presence of either severe and frequent headaches 
or purulent discharge or crusting reflecting purulence.  
While the veteran advances that his sinusitis was productive 
of nearly constant symptoms, the clinical documentation of 
record does not fully support the veteran's contentions.  
Nevertheless, upon resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
frontal sinusitis symptomatology most closely approximated 
the schedular criteria for a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 9411 (1996) 
during the period prior to March 29, 2000.  38 C.F.R. § 4.7 
(2002).  

B.  Evaluation On and After March 29, 2000

Clinical documentation from Dr. Weldon dated in March 2000 
conveys that the veteran complained of sinus pressure, a 
frontal headache, and a purulent mucosal discharge.  On 
examination, the veteran exhibited maxillary and left frontal 
sinus tenderness.  Contemporaneous X-ray studies of the 
sinuses revealed maxillary sinus clouding.  The veteran was 
diagnosed with chronic sinusitis with exacerbation.  An April 
2000 treatment entry states that the veteran complained of 
maxillary sinus pressure.  Dr. Weldon observed right 
maxillary sinus percussion tenderness.  The doctor commented 
that "sinus overread indicated clouding of the maxillary 
sinuses and possibly the frontal sinuses consistent with 
infection."  The veteran was diagnosed with recurrent 
sinusitis and prescribed antibiotics.  An August 2000 
treatment entry states that the veteran complained of chronic 
sinusitis manifested by a sinus headache.  

At the December 2000 hearing on appeal before the undersigned 
Veterans Law Judge sitting at the RO, the veteran testified 
that he was receiving ongoing treatment for his chronic 
sinusitis.  He stated that his sinus disability was 
manifested by sinus pain, daily sinus drainage, and migraine 
headaches.  It necessitated the constant use of prescribed 
medication.  The veteran clarified that lying down 
exacerbated his sinus discharge.  

A September 2000 VA treatment record states that the veteran 
complained of sinus drainage which interrupted his sleep.  VA 
clinical documentation dated in December 2000 notes that the 
veteran complained of sinus congestion and post-nasal drip 
which impaired his sleep.  An impression of sinusitis was 
advanced.  

At a December 2001 VA examination for compensation purposes, 
the veteran complained of paranasal drainage and migraine 
headaches.  On examination, the veteran exhibited non-tender 
sinuses and no nasal congestion.  An assessment of "status 
post sinusitis" was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's frontal sinusitis has been shown to be 
productive of chronic sinus congestion, post-nasal drip, and 
headaches.  While a March 2000 treatment record from Dr. 
Weldon indicates that the veteran exhibited a purulent nasal 
discharge, the remainder of the clinical documentation of 
record is devoid of objective evidence of purulence.  

The veteran testified on appeal that his sinusitis was 
manifested by constant sinus symptoms which were productive 
of chronic physical impairment.  While acknowledging that the 
veteran's sinusitis is clearly productive of significant 
physical impairment, the veteran's testimony as to his sinus 
disability is belied by the record.  Indeed, the veteran's 
frontal sinusitis was shown to be essentially asymptomatic at 
the December 2001 VA examination for compensation purposes.  
In light of these findings and in the absence of objective 
evidence of frequently incapacitating recurrences, severe and 
frequent headaches, and a purulent discharge or crusting 
reflecting purulence, the Board concludes that the current 10 
percent evaluation adequately reflects the level of 
disability associated with the veteran's frontal sinusitis.   


ORDER

A 10 percent evaluation for the veteran's frontal sinusitis 
for the period prior to March 29, 2000 is granted subject to 
the regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the veteran's 
frontal sinusitis is denied.   



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

